(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, en el caso arriba indicado la Corte de Distrito de Ponce, con fecha 9 de octubre de 1934, dictó sentencia declarando sin lugar la demanda y con lugar la contrademanda establecida por el demandado contrademandante apelado Jorge Valedón;
Por cuanto, la demandante contrademandada apelante apeló de dicha sentencia con fecha 6 de noviembre de 1934, sin que haya ra-dicado exposición del caso o transcripción de evidencia ni solicitado *990prórroga para ello conforme resulta de la certificación expedida por el Secretario de la Corte de Distrito de Ponce en 26 de septiembre de 1939;
PoR cuanto, el demandado contrademandante apelado ba solici-tado la desestimación del recurso por no haberse perfeccionado en tiempo la apelación;
Pob cuanto, notificadas las partes ninguna de ellas compareció a la vista, quedando sometida la moción;
Por tanto, vistos los autos de este caso, y especialmente la cer-tificación del Secretario de la Corte de Distrito anteriormente alu-dida, se desestima el recurso.
El Juez Presidente Sr. Del Toro no intervino.